Exhibit 10.2

CHANGE IN CONTROL EMPLOYMENT AGREEMENT

This CHANGE IN CONTROL EMPLOYMENT AGREEMENT (this “Agreement”), is between ACI
Worldwide, Inc., a Delaware corporation (the “Company”), and the executive of
the Company designated on the signature page to this Agreement (the “Signature
Page”) as the Executive (the “Executive”) effective as of the date (the
“Contract Date”) set forth on the Signature Page.

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company has the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control. The Board believes it
is imperative to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change in Control, to encourage the Executive’s full attention and dedication to
the Company in the event of any threatened or pending Change in Control and to
provide the Executive compensation and benefits arrangements upon a Change in
Control that ensure that the compensation and benefits expectations of the
Executive will be satisfied and that provide the Executive with compensation and
benefits arrangements that are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has authorized the
Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Section 1.    Certain Definitions.

(a)    “Effective Date” means the first date during the Change in Control Period
on which a Change in Control occurs. Notwithstanding anything in this Agreement
to the contrary, if a Change in Control occurs during the Change in Control
Period and if the Executive’s employment with the Company is terminated within
six months prior to the date on which the Change in Control occurs, then
“Effective Date” means the date immediately prior to the date of such
termination of employment.

(b)    “Change in Control Period” means the period commencing on the date hereof
and ending on the second anniversary of the date hereof; provided, however,
that, commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Change in Control Period will
be automatically extended so as to terminate two years from such Renewal Date,
unless, at least 60 calendar days prior to the Renewal Date, the Company has
given notice to the Executive that the Change in Control Period will not be so
extended.

(c)    “Affiliated Company” means any company controlled by, controlling or
under common control with the Company.

(d)    “Change in Control” means:

(1)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the



--------------------------------------------------------------------------------

Exchange Act) of 20% or more of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section l(d), the following
acquisitions will not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company, (D) any acquisition by any
Person pursuant to a transaction that complies with Sections 1(d)(3)(A) and
1(d)(3)(B), or (E) any acquisition of beneficial ownership of not more than 25%
of the Outstanding Company Voting Securities by any Person that is entitled to
and does report such beneficial ownership on Schedule 13G under the Exchange Act
(a “13G Filer”), provided, however, that this clause (E) will cease to apply
when a Person who is a Schedule 13G Filer becomes required to file a Schedule
13D under the Exchange Act with respect to beneficial ownership of 20% or more
of the Outstanding Company Voting Securities. Notwithstanding any other
provision hereof, if a Business Combination is completed during the Change in
Control Period and the Outstanding Company Voting Securities are converted into
voting securities of the Combined Company, but such Business Combination does
not constitute a “Change in Control” under Section 1(d)(3), “Outstanding Company
Voting Securities” thereafter means voting securities of the Combined Company
entitled to vote generally in the election of the members of the Combined
Company Board;

(2)    Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute a majority of
the Board other than as a result of a Business Combination that does not
constitute a “Change in Control” under Sections 1(d)(l) or 1(d)(3)(A); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of a majority of the directors then comprising the Incumbent
Board will be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board (an “Election Contest”);

(3)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity by
the Company or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (A) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination (the “Combined Company”)) beneficially owns, directly or
indirectly, such number of the then-Outstanding Company Voting Securities as
would constitute a “Change in Control” under Section 1(d)(l), and at least
one-half of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination (the “Combined Company Board”) were members of the Incumbent Board
at the time of the execution of the initial agreement or of the action of the
Board providing for such Business Combination (the “Business Combination
Agreement”) or (B) the Executive and the Company, each acting in his, her or its
respective sole discretion, enter into an amendment to this

 

2



--------------------------------------------------------------------------------

Agreement providing for the Executive’s continued employment for not less than
two years at levels of compensation and benefits that in the aggregate are not
substantially less favorable to the Executive than those to which he or she was
entitled prior to such Business Combination; or

(4)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Section 2.    Employment Period. The Company hereby agrees to continue the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the second
anniversary of the Effective Date (the “Employment Period”), provided, however,
that commencing on each annual anniversary of the Effective Date (such date and
each annual anniversary thereof, the “Employment Period Renewal Date”), unless
previously terminated, the Employment Period will be automatically extended so
as to terminate two years from such Employment Period Renewal Date, unless, at
least 60 calendar days prior to the Employment Period Renewal Date, the Company
gives notice to the Executive that the Employment Period will not be so
extended. The Employment Period will terminate upon the Executive’s termination
of employment for any reason; provided that the Employment Period will be deemed
to include the period beginning on the Effective Date through and including the
Executive’s Date of Termination.

Section 3.    Terms of Employment.

(a)    Position and Duties. (1)    During the Employment Period, (A) the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities will be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date (the “120-Day Period) and (B) the Executive’s
services will be performed at the office where the Executive was employed
immediately preceding the Effective Date or at any other location less than 50
miles from such office.

(2)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it will not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date will not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

3



--------------------------------------------------------------------------------

(b)    Compensation. (1)    Base Salary. During the Employment Period, the
Executive will receive an annual base salary (the “Annual Base Salary”) at an
annual rate at least equal to the highest annual rate of base salary paid or
payable, including any base salary that has been earned but deferred, to the
Executive by the Company and the Affiliated Companies in the 12-month period
immediately preceding the month in which the Effective Date occurs. The Annual
Base Salary will be paid at such intervals as the Company pays executive
salaries generally. During the Employment Period, the Annual Base Salary will be
reviewed at least annually, beginning no more than 12 months after the last
salary increase awarded to the Executive prior to the Effective Date. Any
increase in the Annual Base Salary will not serve to limit or reduce any other
obligation to the Executive under this Agreement. The Annual Base Salary will
not be reduced after any such increase and the term “Annual Base Salary” will
refer to the Annual Base Salary as so increased.

(2)    Annual Bonus. In addition to the Annual Base Salary, the Executive will
be awarded, for each fiscal year ending during the Employment Period, total
annual and quarterly bonus opportunities in cash at least equal to the aggregate
of the Executive’s target annual and quarterly bonus opportunities for the year
in which the Effective Date occurs (the “Target Annual Bonus”) (if the Executive
has not been eligible to earn such a bonus for any period prior to the Effective
Date or no such Target Annual Bonus has been established for the fiscal year or
quarters (as applicable) in which the Effective Date occurs, the “Target Annual
Bonus” means the Executive’s most recent target annual and quarterly bonus
opportunities as in effect for the year prior to the year in which the Effective
Date occurs); provided, however, that (A) the performance measures applicable to
such target bonus opportunities will be comparable in terms of difficulty of
achievement to the measures in effect with respect to the Target Annual Bonus
prior to the Effective Date and (B) in the determination of such bonuses, the
Executive will be treated as favorably as similarly situated executives of any
acquiror of the Company. Each such annual bonus will be paid no later than two
and a half months after the end of the fiscal year for which the annual bonus is
awarded, unless the Executive elects to defer the receipt of such annual bonus
pursuant to an arrangement that meets the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). For purposes of this
Agreement, references to Section 409A of the Code will include any proposed,
temporary or final regulation, or any other formal guidance, promulgated with
respect to such section by the U.S. Department of Treasury or the Internal
Revenue Service.

(3)    Incentive Savings and Retirement Plans. During the Employment Period, the
Executive will be entitled to participate in all cash incentive, equity
incentive, savings and retirement plans, practices, policies and programs
applicable generally to other peer executives of the Company and the Affiliated
Companies, but in no event will such plans, practices, policies and programs
provide the Executive with incentive opportunities (measured with respect to
both regular and special incentive opportunities, to the extent, if any, that
such distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-Day Period, or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and the Affiliated Companies.

 

4



--------------------------------------------------------------------------------

(4)    Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, will be eligible for participation
in and will receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and the Affiliated Companies
(including medical, prescription, dental, disability, employee life, group life,
accidental death and travel accident insurance plans and programs) to the extent
applicable generally to other peer executives of the Company and the Affiliated
Companies, but in no event will such plans, practices, policies and programs
provide the Executive with benefits that are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the 120-Day Period or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

(5)    Expenses. During the Employment Period, the Executive will be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-Day Period or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies.

(6)    Office and Support Staff. During the Employment Period, the Executive
will be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and the Affiliated Companies at any time during the 120-Day
Period or, if more favorable to the Executive, as provided generally at any time
thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

(7)    Vacation. During the Employment Period, the Executive will be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 120-Day Period or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies.

Section 4.    Termination of Employment.

(a)    Death or Disability. The Executive’s employment will terminate
automatically if the Executive dies during the Employment Period. If the Company
determines in good faith that the Disability (as defined herein) of the
Executive has occurred during the Employment Period (pursuant to the definition
of “Disability” herein), it may give to the Executive written notice in
accordance with Section 12(b) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company will
terminate effective on the 30th calendar day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30
calendar days after such receipt, the Executive has not returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” means the absence of the Executive from the Executive’s duties with
the Company on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness that is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

 

5



--------------------------------------------------------------------------------

(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. For purposes of this Agreement, “Cause”
means:

(1)    the Executive’s conviction of, or entry of a plea of guilty or no contest
to, a felony or any lesser crime of which fraud or dishonesty is an element;

(2)    the Executive’s willful misconduct or willful omission of duties (other
than any such misconduct or omission resulting from the Executive’s incapacity
due to physical or mental illness or following the Executive’s delivery of a
Notice of Termination for Good Reason) that is or could reasonably be expected
to be injurious to the Company other than in an immaterial manner; or

(3)    the Executive’s violation of any provision of (A) the Company’s Code of
Business Conduct and Ethics, as the same may be amended from time to time (the
“Code of Ethics”) or (B) if applicable, the Company’s Code of Ethics for the
Chief Executive Officer and Senior Financial Officers, as the same may be
amended from time to time that is, in each case, materially and demonstrably
injurious to the Company. For purposes of the foregoing sentence, the Executive
will be deemed to be subject to the provisions of the Code of Ethics regardless
of whether the Executive is a Senior Officer as defined in the Code of Ethics or
otherwise subject to the Code of Ethics.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive will be considered “willful” unless it is done, or omitted to be done,
by the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority (A) given pursuant to a resolution duly adopted by
the Board, or if the Company is not the ultimate parent corporation of the
Affiliated Companies and is not publicly-traded, the board of directors of the
ultimate parent of the Company (the “Applicable Board”), (B) upon the
instructions of the Chief Executive Officer of the Company, or (C) based upon
the advice of counsel for the Company will be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company. The cessation of employment of the Executive will not be deemed
to be for Cause unless (i) “Cause” as defined herein exists and (ii) there has
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Applicable Board (excluding the Executive, if the Executive is a member of the
Applicable Board) at a meeting of the Applicable Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel for the Executive, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
board, the Executive is guilty of the conduct described in Section 4(b)(1),
4(b)(2) or 4(b)(3), and specifying the particulars thereof in reasonable detail.

(c)    Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason or by the Executive voluntarily without Good Reason.
For purposes of this Agreement, “Good Reason” means:

 

6



--------------------------------------------------------------------------------

(1)    the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a), or any other diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

(2)    any failure by the Company to comply with any of the provisions of
Section 3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(3)    the Company’s requiring the Executive (A) to be based at any office or
location other than as provided in Section 3(a)(1)(B), (B) to be based at a
location other than the principal executive offices of the Company if the
Executive was employed at such location immediately preceding the Effective
Date, or (C) to travel on Company business to a substantially greater extent
than required immediately prior to the Effective Date;

(4)    any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(5)    any failure by the Company to comply with and satisfy Section 11(c).

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (1) through (5) will not affect the Executive’s
ability to terminate employment for Good Reason. A termination by the Executive
with Good Reason will be effective only if, within 180 calendar days of the
Executive’s first becoming aware of the circumstances giving rise to Good
Reason, the Executive delivers a Notice of Termination for Good Reason by
Executive to the Company, and, to the extent such circumstances are curable, the
Company within 30 calendar days following its receipt of such notification has
failed to cure the circumstances giving rise to Good Reason.

(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, will be communicated by Notice of Termination to
the other party hereto given in accordance with Section 12(b). For purposes of
this Agreement, “Notice of Termination” means a written notice that
(1) indicates the specific termination provision in this Agreement relied upon,
(2) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (3) if the Date of Termination
(as defined herein) is other than the date of receipt of such notice, specifies
the Date of Termination (which Date of Termination shall be not more than
30 calendar days after the giving of such notice). The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause will not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s respective rights
hereunder.

 

7



--------------------------------------------------------------------------------

(e)    Date of Termination. For purposes of this Agreement, “Date of
Termination” means (1) if the Executive’s employment is terminated by the
Company for Cause, or by the Executive for Good Reason, the date of receipt of
the Notice of Termination or any later date specified in the Notice of
Termination, (which date will not be more than 30 calendar days after the giving
of such notice), as the case may be, (2) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such termination, (3) if the Executive
resigns without Good Reason, the date on which the Executive notifies the
Company of such termination, and (4) if the Executive’s employment is terminated
by reason of death or Disability, the date of death of the Executive or the
Disability Effective Date, as the case may be.

Section 5.    Obligations of the Company upon Termination.

(a)    Good Reason; Other than for Cause, Death or Disability. If the Company
terminates the Executive’s employment other than for Cause, Death or Disability
or the Executive terminates employment for Good Reason, in each case during the
Employment Period, and contingent upon the Executive’s execution of the Release
of Claims without revocation within the time period described in Section 8 below
and the Executive’s compliance with Section 10, the Executive will be entitled
to receive the following benefits:

(1)    the Company will pay to the Executive, in a lump sum in cash within 60
calendar days after the later of the Date of Termination or the date of the
Change in Control, the aggregate of the following amounts:

(A)    the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (ii) the product of (x) the
Target Annual Bonus and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination and the
denominator of which is 365 (the “Pro-Rata Bonus”), and (iii) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in subclauses (i), (ii) and (iii), the “Accrued Obligations”); and

(B)    the amount equal to the product of (i) two [or in the case of the
Company’s Chief Executive Officer, only, three times] and (ii) the sum of
(x) the Executive’s Annual Base Salary and (y) the Target Annual Bonus;

(2)    for two years [or in the case of the Company’s Chief Executive Officer,
only, three years] after the later of the Executive’s Date of Termination, or
the date of the Change in Control or such longer period as may be provided by
the terms of the appropriate plan, program, practice or policy (the “Benefit
Continuation Period”), the Company will continue benefits to the Executive
and/or the Executive’s family at least equal to, and at the same after-tax cost
to the Executive and/or the Executive’s family, as those that would have been
provided to them in accordance with the plans, programs, practices and policies
described in Section 3(b)(4) (such benefits, the “Welfare Benefits”) if the
Executive’s employment had not been terminated or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies and their families;
provided, however, that, the medical, dental, prescription drug and vision
benefits provided during the

 

8



--------------------------------------------------------------------------------

Benefit Continuation Period will be provided in such a manner that such benefits
(and the costs and premiums thereof) are excluded from the Executive’s income
for federal income tax purposes (if the Company reasonably determines that
providing continued coverage under one or more of its welfare plans contemplated
herein could be taxable to the Executive, the Company will provide such benefits
at the level required hereby through the purchase of individual coverage); and,
provided, further, that if the Executive becomes reemployed with another
employer and is eligible to receive such benefits under another employer
provided plan, the medical and other welfare benefits described herein will be
secondary to those provided under such other plan during such applicable period
of eligibility. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive will be considered to
have remained employed until the end of the Benefit Continuation Period and to
have retired on the last day of such period;

(3)    the Company will, at its sole expense as incurred, provide the Executive
with outplacement services the scope and provider of which will be selected by
the Executive in the Executive’s sole discretion, provided that the cost of such
outplacement will not exceed $50,000; and provided, further, that such
outplacement benefits will commence as of the later of the Executive’s Date of
Termination or the date of the Change in Control and will end not later than the
last day of the second calendar year that begins after the Date of Termination;
and

(4)    the Executive will immediately become fully vested in, and (if
applicable) entitled to exercise, all stock-based awards granted to the
Executive under any plans or agreements of the Company (with any
performance-based awards vesting at the greater of the target level and the Pro
Rata Portion of the level of achievement of the performance goals that the
Compensation Committee, in its reasonable discretion, determines the Executive
likely would have received for the applicable performance period), as of the
later of the Executive’s Date of Termination or the date of the Change in
Control; provided that the Executive’s Date of Termination occurs within 24
months following a Change in Control or within six months preceding a Change in
Control. In such case, the Executive will be entitled to exercise all
stock-based awards that are stock options or stock appreciation rights for a
period of not less than 12 months following the later of the date of the Change
in Control and the Executive’s Date of Termination, provided that such exercise
period will not in any event extend beyond the last day of the original term of
the relevant stock-related award. The acceleration of vesting and exercisability
under this Section will apply notwithstanding any provision in any equity plan
or agreement that would prevent the acceleration and vesting of the awards or
cause them to be canceled, rescinded or otherwise impaired. For purposes of this
Section 5(a)(4), stock-based awards will include stock options, restricted
shares, restricted stock units and any other equity-based compensation awards.
Other than options or stock appreciation rights that are exempt from
Section 409A of the Code, the delivery of shares of common stock or cash (as
applicable) in settlement of any stock-based awards (or portion thereof)
described in this Section that (i) do not constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code will be made as
soon as practicable following the applicable vesting event, but no later than
the “applicable 2 1/2 month period” as described in Treasury Regulation
Section 1.409A-l(b)(4) and (ii) constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code will be made on the first
permissible payment event under Section 409A of the Code on which the shares or
cash would otherwise be delivered or paid. Notwithstanding the

 

9



--------------------------------------------------------------------------------

definition of “change in control” or “change of control” in any agreement, plan
or arrangement governing such stock-based awards, the definition of Change in
Control in this Agreement will, to the extent more favorable to the Executive,
supersede such definitions in all respects with respect to such stock-based
awards.

(5)    to the extent not theretofore paid or provided, the Company will timely
pay or provide to the Executive any Other Benefits (as defined in Section 6) in
accordance with the terms of the underlying plans or agreements.

(b)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company will provide the
Executive’s estate or beneficiaries with the Accrued Obligations and the timely
payment or delivery of the Other Benefits, and will have no other severance
obligations under this Agreement. The Accrued Obligations will be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 calendar days of the Date of Termination. With respect to the provision of
the Other Benefits, the term “Other Benefits” as utilized in this Section 5(b)
will include, and the Executive’s estate and/or beneficiaries will be entitled
to receive, benefits at least equal to the most favorable benefits provided by
the Company and the Affiliated Companies to the estates and beneficiaries of
peer executives of the Company and the Affiliated Companies under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120 Day Period or, if more favorable to the Executive’s estate and/or
the Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

(c)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company will provide
the Executive with the Accrued Obligations and the timely payment or delivery of
the Other Benefits, and will have no other severance obligations under this
Agreement. The Accrued Obligations will be paid to the Executive in a lump sum
in cash within 30 calendar days of the Date of Termination. With respect to the
provision of the Other Benefits, the term “Other Benefits” as utilized in this
Section 5(c) will include, and the Executive will be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and the
Affiliated Companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-Day Period or, if more favorable to the
Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and the
Affiliated Companies and their families.

(d)    Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Company will provide the
Executive with the Executive’s Annual Base Salary through the Date of
Termination, and the timely payment or delivery of the Other Benefits, and will
have no other severance obligations under this Agreement. If the Executive
voluntarily terminates employment during the Employment Period, excluding a
termination for Good Reason, the Company will provide to the Executive the
Accrued Obligations and the timely payment or delivery of the Other Benefits,
and will have no

 

10



--------------------------------------------------------------------------------

other severance obligations under this Agreement. In either case, the Annual
Base Salary or Accrued Obligations, as applicable, to which the Executive is
entitled pursuant to this Section 5(d) will be paid to the Executive in a lump
sum in cash within 30 calendar days of the Date of Termination.

(e)    409A Compliance. Notwithstanding the provisions of Section 5, in the
event that the Executive is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination) and if any
portion of the payments or benefits to be received by the Executive under this
Agreement upon his or her separation from service, including under Section 5,
would be considered deferred compensation under Section 409A of the Code,
amounts that would otherwise be payable under this Agreement, as applicable,
during the six-month period immediately following the Date of Termination (other
than the amounts not subject to Section 409A of the Code) will instead be paid,
with interest on any delayed payment at the applicable federal rate provided for
in Section 7872(f)(2)(A) of the Code (“Interest”), on the earlier of (i) the
first business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code and
(ii) the Executive’s death (the applicable date, the “Delayed Payment Date”).
Each payment and benefit to be made or provided to the Executive under this
Agreement will be considered to be a separate payment and not one of a series of
payments for purposes of Section 409A of the Code. A termination of employment
will not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code. Notwithstanding any other provision to the contrary in
this Section 5, the Welfare Benefits provided pursuant to Section 5(a)(2) that
are not non-taxable medical benefits, “disability pay” or “death benefit plans”
within the meaning of Treasury Regulation Section 1.409A-l(a)(5), and the
reimbursement or in-kind benefits provided pursuant to Sections 3 and 7, will be
treated as follows (the “Reimbursement Rules”): (1) the amount of such benefits
provided during one taxable year will not affect the amount of such benefits
provided in any other taxable year, except that to the extent such benefits
consist of the reimbursement of expenses referred to in Section 105(b) of the
Code, a limitation may be imposed on the amount of such reimbursements over some
or all of the Benefit Continuation Period, as described in Treasury Regulation
Section l.409A-3(i)(l )(iv)(B), (2) to the extent that any such benefits consist
of reimbursement of eligible expenses, such reimbursement must be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred, and (3) no such benefit may be liquidated or exchanged
for another benefit. To the extent the period under which the Executive must
sign and not revoke the Release of Claims (as described in Section 8 of this
Agreement) spans two calendar years, then the payment of any severance pay and
benefits contingent upon the execution of such Release of Claims without
revocation will not commence until the second calendar year, but will continue
to be paid within the timeframe described under Section 5(a).

Section 6.    Non-exclusivity of Rights. Nothing in this Agreement will prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or the Affiliated Companies
and for which the Executive may qualify, nor, subject to Section 12(g), will
anything herein limit or otherwise affect such rights as the

 

11



--------------------------------------------------------------------------------

Executive may have under any other contract or agreement with the Company or the
Affiliated Companies. Except as otherwise provided in this Agreement, amounts
that are vested benefits or that the Executive is otherwise entitled to receive
under any plan, policy, practice or program of or any other contract or
agreement with the Company or the Affiliated Companies at or subsequent to the
Date of Termination (“Other Benefits”) will be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement. Without limiting the generality of the foregoing,
the Executive’s resignation under this Agreement with or without Good Reason,
will in no way affect the Executive’s ability to terminate employment by reason
of the Executive’s “retirement” under any compensation and benefits plans,
programs or arrangements of the Affiliated Companies, including without
limitation any retirement or pension plans or arrangements or to be eligible to
receive benefits under any compensation or benefit plans, programs or
arrangements of the Affiliated Companies, including any retirement or pension
plan or arrangement of the Affiliated Companies or substitute plans adopted by
the Company or its successors, and any termination which otherwise qualifies as
Good Reason will be treated as such even if it is also a “retirement” for
purposes of any such plan. Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 5(a) of this Agreement, the
Executive will not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company and the Affiliated Companies,
unless otherwise specifically provided therein in a specific reference to this
Agreement.

Section 7.    Full Settlement. Except as expressly provided in Section 10(f),
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder will not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action that
the Company may have against the Executive or others. In no event will the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts will not be reduced whether or
not the Executive obtains other employment. The Company agrees to pay as
incurred (within 10 calendar days following the Company’s receipt of an invoice
from the Executive) at any time from the date of this Agreement through the
Executive’s remaining lifetime or, if longer, through the 20th anniversary of
the Effective Date, to the full extent permitted by law, all reasonable legal
fees and expenses that the Executive may incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, Interest; provided that (a) the Executive will
have submitted an invoice for such fees and expenses at least 10 calendar days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred and (b) such reimbursements or in-kind
benefits comply with the Reimbursement Rules.

Section 8.    Release of Claims. In consideration for and as a condition
precedent to receiving the severance pay or benefits outlined in this Agreement,
the Executive agrees to execute a Release of Claims in the form substantially
similar to the form attached as Appendix A (“Release of Claims”). The Executive
acknowledges and agrees that if he fails to execute and deliver the Release of
Claims to the Company within 21 days (or, if required by applicable law, 45
days) from the Executive’s Date of Termination or revokes such Release of Claims
prior to the “Effective Date” (as such term is defined in the Release of Claims)
of the Release of Claims, the Executive will forfeit the severance pay and
benefits outlined in this Agreement.

 

 

12



--------------------------------------------------------------------------------

Section 9.    Adjustment of Certain Payments and Benefits. Notwithstanding any
provision of this Agreement to the contrary, if any payment or benefit to be
paid or provided hereunder or under any other plan or arrangement would be an
“excess parachute payment,” within the meaning of Section 280G of the Code, but
for the application of this sentence, then the payments and benefits to be paid
or provided hereunder will be reduced to the minimum extent necessary (but in no
event to less than zero) so that no portion of any such payment or benefit, as
so reduced, constitutes an excess parachute payment; provided, however, that the
foregoing reduction will be made only if and to the extent that such reduction
would result in an increase in the aggregate payments and benefits to be
provided, determined on an after-tax basis (taking into account the excise tax
imposed pursuant to Section 4999 of the Code, any tax imposed by any comparable
provision of state law and any applicable federal, state and local income
taxes). The determination of whether any reduction in such payments or benefits
to be provided hereunder is required pursuant to the preceding sentence, and the
valuation of the Executive’s covenants and the effect thereof on the calculation
of the amount of parachute payments or excess parachute payments under
Section 280G, will be made at the sole cost and expense of the Company, if
requested by the Executive or the Company, by the Company’s independent
accountants or a nationally recognized law firm chosen by the Company and
reasonably acceptable to the Executive. The fact that the Executive’s right to
payments or benefits may be reduced by reason of the limitations contained in
this Section will not of itself limit or otherwise affect any other rights of
the Executive under this Agreement. In the event that any payment or benefit
intended to be provided hereunder is reduced pursuant to this Section, then the
reduction will be made in accordance with Section 409A of the Code and will
occur in the following order: (a) first, by reducing any cash payments with the
last scheduled payment reduced first, (b) second, by reducing any equity-based
benefits that are included at full value under Q&A-24(a) of the Treasury
Regulations promulgated under Section 280G of the Code (the “280G Regulations”),
with the highest value reduced first, (c) third, by reducing any equity-based
benefits included on an acceleration value under Q&A-24(b) or 24(c) of the 280G
Regulations, with the highest value reduced first, and (d) fourth, by reducing
any non-cash, non-equity based benefits, with the latest scheduled benefit
reduced first. Any Payments previously paid to the Executive which are required
to be repaid hereunder will be repaid by the Executive promptly following the
determination that such amounts are subject to repayment hereunder.

Section 10.    Confidential Information; Other Restrictive Covenants.

(a)    Confidential Information. The Executive will hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or the Affiliated Companies, and their
respective businesses, which information, knowledge or data will have been
obtained by the Executive during the Executive’s employment by the Company or
the Affiliated Companies and which information, knowledge or data will not be or
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement). After termination of the
Executive’s employment with the Company, the Executive will not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those persons designated

 

13



--------------------------------------------------------------------------------

by the Company. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement unless a final judicial
determination has been made that such a violation occurs.

(b)    Covenants Following Termination of Employment. During the Non-Compete
Period, the Executive will not:

(1)    enter into or engage in any business that competes with the Company’s
Business within the Restricted Territory (as defined in Section 10(c));

(2)    solicit customers with which the Executive had any contact or for which
the Executive had any responsibility (either direct or supervisory) at the Date
of Termination or at any time during the one year prior to such Date of
Termination, whether within or outside of the Restricted Territory, or solicit
business, patronage or orders for, or sell, any products and services in
competition with, or for any business that competes with the Company’s Business
within the Restricted Territory;

(3)    divert, entice or otherwise take away any customers, business, patronage
or orders of the Company within the Restricted Territory, or attempt to do so;

(4)    promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
that competes with the Company’s Business within the Restricted Territory; or

(5)    solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or its
affiliated companies to terminate their employment, representation or other
association with the Company and/or its affiliated companies, provided that the
foregoing will not apply to general advertising not specifically targeted at
employees, sales representatives, agents or consultants of the Company and/or
its affiliated companies.

Notwithstanding the foregoing, it will not be a violation of this Section 10(b)
for the Executive to join a division or business line of a commercial enterprise
with multiple divisions or business lines if such division or business line is
not competitive with the Company’s Business, provided that the Executive
performs services solely for such non-competitive division or business line, and
performs no functions on behalf of (and has no involvement with or direct or
indirect responsibilities with respect to) businesses competitive with the
Company’s Business. Nothing in this Section 10(b) will prohibit the Executive
from being a passive owner of not more than 4.9% of the outstanding equity
interest in any entity which is publicly traded, so long as the Executive has no
active participation in the business of such corporation.

(c)    Restricted Territory. For the purposes of Section 10(b), the “Restricted
Territory” is defined as and limited to the geographic area(s) within a 100 mile
radius of any and all areas in which the Company was located immediately prior
to the Effective Date in, to, or for which Executive worked, to which Executive
was assigned or had any responsibility (either direct or supervisory) at the
Date of Termination and at any time during the one year prior to the Date of
Termination.

 

14



--------------------------------------------------------------------------------

(d)    Certain Definitions. For purposes of Section 10(b), (1) the “Company’s
Business” is defined to be the development and sale of software products that
facilitate electronic payments, as further described in any and all
manufacturing, marketing and sales manuals and materials of the Company in
effect immediately prior to the Effective Date, or of any other products or
services substantially similar to or readily suitable for any such described
products and (2) the “Non-Compete Period” means one year following the
Executive’s termination of employment during the Employment Period or such
longer period as the Executive may indicate in a written notice to the Company
given prior to a Change in Control.

(e)    Claw-Back. The Executive acknowledges and agrees that if it is finally
judicially determined that if the Executive materially breached Section 10(b),
the Executive will, if determined appropriate in the sole discretion of the
Compensation and Leadership Development Committee of the Board (the
“Compensation Committee”), (1) forfeit any unpaid portion of any severance
benefits or compensation otherwise due under Section 5 and/or (2) repay to the
Company any portion of such severance benefits or compensation previously paid
to the Executive. Nothing in this Section 10(e) will be deemed to limit the
Company’s remedies at law or in equity for any breach by the Executive of any of
the provisions of this Agreement that may be pursued or availed of by the
Company.

(f)    Acknowledgement. Nothing in this Agreement prevents the Executive from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations. Furthermore, no Company policy or
individual agreement between the Company and the Executive will prevent the
Executive from providing information to government authorities regarding
possible legal violations, participating in investigations, testifying in
proceedings regarding the Company’s past or future conduct, engaging in any
future activities protected under the whistleblower statutes administered by any
government agency (e.g., Equal Employment Opportunity Commission, National Labor
Relations Board, Securities and Exchange Commission, etc.) or receiving a
monetary award from a government-administered whistleblower award program for
providing information directly to a government agency. The Company nonetheless
asserts and does not waive its attorney-client privilege over any information
appropriately protected by privilege.

Section 11.    Successors.

(a)    This Agreement is personal to the Executive, and, without the prior
written consent of the Company, will not be assignable by the Executive other
than by will or the laws of descent and distribution. This Agreement will inure
to the benefit of and be enforceable by the Executive’s legal representatives.

(b)    This Agreement will inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 11(c),
without the prior written consent of the Executive, this Agreement will not be
assignable by the Company.

(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to

 

15



--------------------------------------------------------------------------------

the same extent that the Company would be required to perform it if no such
succession had taken place. “Company’’ means the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid that assumes and
agrees to perform this Agreement by operation of law or otherwise. In the event
of a Change in Control during the Change in Control Period, (1) any stock-based
award held by the Executive with performance-based vesting conditions will,
immediately prior to such Change in Control and without any further action on
the part of the Company or the Executive, be deemed to have satisfied the
performance-based vesting conditions at the greater of the target level or the
Pro Rata Portion of the level of achievement of the performance goals the
Compensation Committee, in its reasonable discretion, determines the Executive
likely would have received for the applicable performance period and will
thereafter vest, unless sooner accelerated, monthly in equal installments over
the remaining performance period (each a “Modified Award”) and (2) the Board
will cause any successor to assume any such Modified Award. The delivery of
shares of common stock or cash (as applicable) in settlement of any such
Modified Award (or portion thereof) that (A) does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code will be
made as soon as practicable following the applicable vesting event, but no later
than the “applicable 2 1/2 month period” as described in Treasury Regulation
Section 1.409A-l(b)(4) and (B) does constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code will be made on the
first permissible payment event under Section 409A of the Code on which the
shares or cash would otherwise be delivered or paid. In the event of a Change in
Control in which the Company’s common stock ceases to be listed on the New York
Stock Exchange or the Nasdaq Global Select Market or the Company’s common stock
is converted into any consideration other than shares of common stock listed on
the New York Stock Exchange or the Nasdaq Global Select Market, immediately
prior to such Change in Control, the Board will in its reasonable discretion
take one of the following actions: (i) terminate any such award as of
immediately prior to the consummation of the Change in Control in consideration
of a payment equal to the excess of the fair market value of such award (as
reasonably determined by the Board) over the exercise or conversion price, if
any, of such award, (ii) accelerate all vesting conditions with respect to such
award such that the award is fully vested (and, if applicable, exercisable)
immediately prior to the consummation of such Change in Control with such
vesting and (if applicable) any exercise of such award contingent upon
consummation of such Change in Control, (iii) grant substitute awards that will
substantially preserve the realizable value and otherwise applicable terms of
any affected awards previously granted to the Executive, and (iv) any
combination of the foregoing. To avoid any ambiguity or doubt, the Company will
amend all applicable plans and award agreements to the extent necessary or
advisable to reflect the terms of this Agreement, but the failure to do so will
not affect the Executives rights under this Agreement, including under this
Section 11(c). For purposes of this Agreement, the term “Pro Rata Portion” means
a percentage, when expressed as a fraction, the numerator of which is the number
of days during the applicable performance period in which the Executive was in
continuous active employment with the Company, and the denominator of which is
the number of days in such performance period.

Section 12.    Miscellaneous.

(a)    This Agreement will be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
will have no force or effect. This

 

16



--------------------------------------------------------------------------------

Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

(b)    All notices and other communications hereunder will be in writing and
will be given by hand delivery to the other party or overnight addressed as
follows:

If to the Executive:

At the most recent address on file at the Company.

if to the Company:

ACI Worldwide, Inc.

6060 Coventry Drive

Elkhorn, NE 68022

Attention: General Counsel

or to such other address as either party has furnished to the other in writing
in accordance herewith. Notice and communications will be effective when
actually received by the addressee.

(c)    The invalidity or unenforceability of any provision of this Agreement
will not affect the validity or enforceability of any other provision of this
Agreement.

(d)    The Company may withhold from any amounts payable under this Agreement
such United States federal, state or local or foreign taxes as are required to
be withheld pursuant to any applicable law or regulation.

(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including the right of the
Executive to terminate employment for Good Reason pursuant to Sections 4(c)(l)
through 4(c)(5), will not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

(f)    The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Sections 1 and 5, prior to the Effective Date, the Executive’s
employment may be terminated by either the Executive or the Company at any time
prior to the Effective Date, in which case the Executive will have no further
rights under this Agreement. Except as specifically provided herein, this
Agreement will supersede any other agreement between the parties with respect to
the subject matter hereof.

(g)    No later than 10 calendar days prior to the date of a Change in Control,
the Company will deliver cash, in an amount equal to the sum of (1) the
aggregate of the cash amounts that could be payable under Section 5(a)(1), (2),
(3) and (5) (plus any estimated Interest) and (2) the aggregate of the cash
value of any amounts deferred by the Executive under any “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code, to a “rabbi
trust” (the “Trust”) to be established by the Company prior to such delivery of
cash with a nationally recognized financial institution as trustee (the
“Trustee”) to be held by the

 

17



--------------------------------------------------------------------------------

Trustee pursuant to the terms of the trust agreement entered into between the
Company and the Trustee prior to the Effective Date; provided, however, that the
Trust will not be funded if the funding thereof would result in taxable income
to the Executive by reason of Section 409A(b) of the Code or otherwise result in
a violation of Section 409A of the Code. The Company will be responsible for any
fees and expenses of the Trustee. Notwithstanding anything in this Agreement to
the contrary, if a Change in Control occurs during the Change in Control Period
and if the Executive’s employment with the Company is terminated within six
months prior to the date on which the Change in Control occurs, this
Section 12(g) will not apply.

(h)    To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Code. This Agreement will be administered
in a manner consistent with this intent.

(i)    Executive acknowledges and agrees that no change in control, as defined
under this Agreement, has occurred prior to the Contract Date.

Next page is the Signature Page

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of                                     , 20    .

 

ACI Worldwide, Inc.     Executive By:         By:             Its:         Its:
   



--------------------------------------------------------------------------------

APPENDIX A

RELEASE OF CLAIMS

 

1.

Parties.

The parties to Release of Claims (hereinafter “Release”) are [●] and ACI
Worldwide, Inc., a Delaware corporation,

 

  1.1.

Executive and Releasing Parties.

For the purposes of this Release, “Executive” means [●], and “Releasing Parties”
means Executive and his attorneys, heirs, legatees, personal representatives,
executors, administrators, assigns and spouse.

 

  1.2.

The Company and the Released Parties.

For the purposes of this Release (the “Company”) means ACI Worldwide, Inc., a
Delaware corporation, and “Released Parties” means the Company and its
predecessors and successors, affiliates, and all of each such entity’s officers,
directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.

 

2.

Background And Purpose.

Executive was employed by the Company. Executive’s employment is ending
effective [●] under the circumstances described in Section 5(a) of the
Executive’s Change in Control Employment Agreement (“Agreement”) by and between
Executive and the Company dated [●].

The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Executive’s employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive’s employment, reemployment or
application for reemployment (in each case except as set forth below).

 

3.

Release.

In consideration of the payments and benefits set forth in Section 5(a) of the
Agreement and other promises by the Company all of which constitute good and
sufficient consideration, Executive, for and on behalf of the Releasing Parties,
waives, acquits and forever discharges the Released Parties from any obligations
the Released Parties have and all claims the Releasing Parties may have as of
the Effective Date (as defined in Section 4 below) of this Release, including
but not limited to obligations and/or claims arising from the Agreement (other
than any claim Executive may have against the Company after the date hereof with
respect to nonperformance of the payment obligations of the Company in the
Agreement) or any other document or oral agreement relating to employment,
compensation, benefits, severance or post-employment issues. Executive, for and
on behalf of the Releasing Parties, hereby releases the Released Parties from
any and all claims, demands, actions or causes of action, whether known

 

A-1



--------------------------------------------------------------------------------

or unknown, arising from or related in any way to any employment of or past
failure or refusal to employ Executive by the Company, or any other past claim
that relates in any way to Executive’s employment, compensation, benefits,
reemployment or application for employment, with the exception of any claim
Executive may have against the Company for enforcement of the Agreement. The
matters released include, but are not limited to, any claims under federal,
state or local laws, including the Age Discrimination in Employment Act (“ADEA”)
as amended by the Older Workers’ Benefit Protection Act (“OWBPA”), any common
law tort, contract or statutory claims, and any claims for attorneys’ fees and
costs. Further, Executive, for and on behalf of the Releasing Parties, waives
and releases the Released Parties from any claims that this Release was procured
by fraud or signed under duress or coercion so as to make the Release not
binding. Executive is not relying upon any representations by the Company’s
legal counsel in deciding to enter into this Release. Executive understands and
agrees that by signing this Release Executive, for and on behalf of the
Releasing Parties, is giving up the right to pursue any legal claims that
Executive or the Releasing Parties may have against the Released Parties with
respect to the claims released hereby. Notwithstanding the forgoing, nothing in
this provision of this Release will be construed to prohibit Executive from
challenging the validity of the ADEA release in this Section of the Release or
from filing a charge or complaint with the Equal Employment Opportunity
Commission or any state agency or from participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission or state
agency. However, the Released Parties will assert all such claims have been
released in a final binding settlement. Notwithstanding the foregoing, Executive
will not give up Executive’s right to any monetary recovery under the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the Sarbanes-Oxley Act of
2002.

Executive understands and agrees that this Release extinguishes all released
claims, whether known or unknown, foreseen or unforeseen. Executive expressly
waives any rights or benefits under Section 1542 of the California Civil Code,
or any equivalent statute. California Civil Code Section 1542 provides as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Executive fully understands that, if any fact with respect to any matter covered
by this Release is found hereafter to be other than or different from the facts
now believed by Executive to be true, Executive expressly accepts and assumes
that this Release will be and remain effective, notwithstanding such difference
in the facts.

 

  3.1.

IMPORTANT INFORMATION REGARDING ADEA RELEASE.

Executive understands and agrees that:

 

  (a)

this Release is worded in an understandable way;

 

  (b)

claims under ADEA that may arise after the date of this Release are not waived;

 

A-2



--------------------------------------------------------------------------------

  (c)

the rights and claims waived in this Release are in exchange for additional
consideration over and above any consideration to which Executive was already
undisputedly entitled;

 

  (d)

Executive has been advised to consult with an attorney prior to executing this
Release and has had sufficient time and opportunity to do so;

 

  (e)

Executive has been given a period of time of 21 days (or, if required by
applicable law, 45 days) (the “Statutory Period”), if desired, to consider this
Release and understands that Executive may revoke his waiver and release of any
ADEA claims covered by this Release within seven days from the date Executive
executes this Release. Notice of revocation must be in writing and received by
ACI Worldwide, Inc., 6060 Coventry Drive, Elkhorn, NE 68022, Attn: General
Counsel within seven days after Executive signs this Release; and

 

  (f)

any changes made to this Release, whether material or immaterial, will not
restart the running of the Statutory Period.

 

  3.2.

Reservations Of Rights.

This Release will not affect any rights which Executive may have under any
medical insurance, disability plan, workers’ compensation, unemployment
compensation, indemnifications, applicable company stock incentive plan(s) or
the 401(k) plan maintained by the Company.

 

  3.3.

No Admission Of Liability.

It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Executive or the Company or the Released Parties, by whom liability has been and
is expressly denied.

 

4.

Effective Date.

The “Effective Date” of this Release will be the eighth calendar day after it is
signed by Executive.

 

5.

Confidentiality, Proprietary, Trade Secret And Related Information

Executive acknowledges the duty set forth in the Agreement not to make
unauthorized use or disclosure of any confidential, proprietary or trade secret
information learned as an employee about the Company, its products, customers
and suppliers, and covenants not to breach that duty. Moreover, Executive
acknowledges that, subject to the enforcement limitations of applicable law, the
Company reserves the right to enforce the terms of any offer letter, employment
agreement, confidentially agreement, or any other agreement between Executive
and the Company and any section(s) therein. Should Executive, Executive’s
attorney or agents be requested in any judicial, administrative or other
proceeding to disclose confidential, proprietary or trade secret information
Executive learned as an employee of the Company,

 

A-3



--------------------------------------------------------------------------------

Executive will promptly notify the Company of such request by the most
expeditious means in order to enable the Company to take any reasonable and
appropriate action to limit such disclosure. Nothing in this Release prevents
Executive from providing, without prior notice to the Company, information to
governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations.

 

6.

Scope Of Release.

The provisions of this Release will be deemed to obligate, extend to and inure
to the benefit of the parties; the Company’s parents, subsidiaries, affiliates,
successors, predecessors, assigns, directors, officers and employees; and each
party’s insurers, transferees, grantees, legatees, agents, personal
representatives and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and Effective Date of
this Release.

 

7.

Entire Release.

This Release and the Agreement signed by Executive contain the entire agreement
and understanding between the parties and, except as reserved in Sections 3 and
5 of this Release, supersede and replace all prior agreements, written or oral,
prior negotiations and proposed agreements, written or oral. Executive and the
Company acknowledge that no other party, nor agent nor attorney of any other
party, has made any promise, representation, or warranty, express or implied,
not contained in this Release concerning the subject matter of this Release to
induce this Release, and Executive and the Company acknowledge that they have
not executed this Release in reliance upon any such promise, representation, or
warranty not contained in this Release.

 

8.

Severability.

Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions will remain binding and
enforceable.

 

9.

References.

The Company agrees to follow the applicable policy(ies) regarding release of
employment reference information.

 

10.

Parties May Enforce Release.

Nothing in this Release will operate to release or discharge any parties to this
Release or their successors, assigns, legatees, heirs or personal
representatives from any rights, claims or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.

 

A-4



--------------------------------------------------------------------------------

11.

Governing Law.

This Release will be construed in accordance with and governed by the laws of
the State of Delaware, without regard to its conflicts of laws provisions.

 

   Signed:                                          
                                              Dated:                     

NAME                 STATE OF                       )                  
                                          )                ss.   
County of                         )                  

Personally appeared the above named NAME and acknowledged the foregoing
instrument to be his voluntary act and deed.

Before me:

 

  

NOTARY PUBLIC –

My commission expires:                                                      

  

ACI WORLDWIDE, INC.       By:         Dated:     Its:              

On Behalf of ACI Worldwide, Inc. and

“Company”

     

Dated:    

 

A-5